Title: From George Washington to William Pearce, 8 March 1795
From: Washington, George
To: Pearce, William


        
          Mr Pearce
          Philadelphia 8th March 1795
        
        I am sorry to find by your letter of the 1st of this instt enclosing the weekly reports—that the Wheat on the ground is in so unpromising a way. Another short crop of this article will fall very heavy upon me. How does the Barley look? It was not my intention to use the Rollers until the frosts were over, & the ground was settled.
        If the absconding of French’s Paul did not proceed from a quarrel with, or threats from, his Overseer, it will be found, I expect, that he has been guilty of some piece of roguery; of the discovery of which he was affraid: pains therefore ought to be taken to apprehend & bring him to punishment.
        What sort of lameness is Dicks (at D. Run), that he should have been confined with it for so many weeks? and what kind of sickness is Betty Davis’s that it should have had a similar effect upon her? If pretended ailments, without apparent causes, or visible effects, will screen her from work, I shall get no service at all from her; for a more lazy, deceitful & impudent huzzy, is not to be found in the United States than she is.
        Is it Sarah that was among the Spinners at the Mansion house that is now in child-bed? If so, she seems to have begun in time.
        I have bought about 1000 yards of Oznabrigs (German) for cloathing of my people at Mount Vernon; but there is no

conveyance for it at present. It shall be sent by the first vessel direct to Alexandria; but you must not delay this work on acct of the nonarrival thereof.
        I have made considerable enquiry after lucern seed, but do not find, as yet, that I have any certainty of getting that which is good. You had better therefore see if any, on the goodness of which reliance is to be placed, can be had in Alexandria. My enquiries shall not cease on that account.
        How does your New Overseer at Mansion house, & at Union farm conduct themselves? Is Allison sober, industrious and attentive? Is he not too much upon a level with those he overlooks, and of course too familiar with them? or does he keep them at a proper distance, remain always with them, and turn the labour of those hands who come to his aid, to the best advantage? To do this is a matter of considerable importance; otherwise the labour which will be lost at the respective farms, will not be gained at the Mansion house. I wish you well & am Yr friend
        
          Go: Washington
        
        
          P.S. What price does flour bear in Alexanda now? Superfine has again got up to ten dollars in this City & fine flour to 72/ pr barrl.
        
      